Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 11-13, 15-19 are allowed.
This action is responsive to the applicant’s request for continued examination filed on 7/1/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach a user interface … comprising a plurality of user-selectable icons or buttons each representing a respective meal size and a respective amount of carbohydrates…
associate an amount of carbohydrates with each of the plurality of user-selectable icons or buttons based at least partially on the one or more user-specific dosage parameters, each of the plurality of user-selectable icons or buttons being associated with a different amount of carbohydrates…
determine a first insulin delivery amount based at least partially on the amount of carbohydrates associated with … selected user selectable icon or button;
deliver insulin according to the first insulin delivery amount;
receive blood glucose data from a blood glucose monitor and for postprandial periods of time after the delivery of the first insulin delivery amount;
based at least partially on the received blood glucose data, determine that the amount of carbohydrates associated with the selected user selectable icon or button requires adjustment;
based on determining that the amount of carbohydrates associated with the selected user selectable icon or button requires adjustment, automatically, without any user intervention, update the amount of carbohydrates associated with the selected user selectable icon or button based at least partially upon the received blood glucose data ; 
determine a second insulin delivery amount based at least partially on the updated amount of carbohydrates associated with the selected user selectable icon or button; and 
deliver insulin according to the second insulin delivery amount.

An updated search revealed 
(a)	prior art that teaches a user interface … comprising a plurality of user-selectable icons or buttons each representing a respective meal size and a respective amount of carbohydrates…associate an amount of carbohydrates with each of the plurality of user-selectable icons or buttons based at least partially on the one or more user-specific dosage parameters, each of the plurality of user-selectable icons or buttons being associated with a different amount of carbohydrates…determine a first insulin delivery amount based at least partially on the amount of carbohydrates associated with … selected user selectable icon or button and user bolus factors, wherein an insulin delivery amount is calculated based on user bolus factors and the amount of carbohydrates associated a selected icon or button of the plurality of user-selectable icons or buttons; deliver insulin according to the first insulin delivery amount; receive blood glucose data from a blood glucose monitor and for postprandial periods of time after the delivery of the first insulin delivery amount ; based at least partially on the received blood glucose data, update one or more user bolus factors; determine a second insulin delivery amount based at least partially on the amount of carbohydrates associated with the selected user selectable icon or button and updated one or more user bolus factors; and deliver insulin according to the second insulin delivery amount, and 
(b)	prior art that teaches receiving user input to update the amount of carbohydrates associated with each of a plurality of user-selectable icons or buttons, wherein each of the plurality of buttons is a respective meal size and a different respective amount of carbohydrates.

However the updated search did not reveal any other prior art teaching a user interface … comprising a plurality of user-selectable icons or buttons each representing a respective meal size and a respective amount of carbohydrates…
associate an amount of carbohydrates with each of the plurality of user-selectable icons or buttons based at least partially on the one or more user-specific dosage parameters, each of the plurality of user-selectable icons or buttons being associated with a different amount of carbohydrates…
determine a first insulin delivery amount based at least partially on the amount of carbohydrates associated with … selected user selectable icon or button;
deliver insulin according to the first insulin delivery amount;
receive blood glucose data from a blood glucose monitor and for postprandial periods of time after the delivery of the first insulin delivery amount;
based at least partially on the received blood glucose data, determine that the amount of carbohydrates associated with the selected user selectable icon or button requires adjustment;
based on determining that the amount of carbohydrates associated with the selected user selectable icon or button requires adjustment, automatically, without any user intervention, update the amount of carbohydrates associated with the selected user selectable icon or button based at least partially upon the received blood glucose data ; 
determine a second insulin delivery amount based at least partially on the updated amount of carbohydrates associated with the selected user selectable icon or button; and 
deliver insulin according to the second insulin delivery amount.

(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kyle Woodhouse (Reg No 70087) telephonically on 9/8/2021, after telephonic and email discussion on 9/3/2021. Email Application File Wrapper contains Authorization for Internet Communications submitted on 9/3/2021).
	The application has been amended as follows:

Amendments to the Claims:
Replace the entire claim 1 with the following:
1.	(Amended) An insulin delivery system comprising:
an insulin delivery device to receive insulin and deliver insulin subcutaneously;
a user interface in communication with the insulin delivery device to send the insulin delivery device bolus insulin instructions, the user interface comprising a plurality of user-selectable icons or buttons each representing a respective meal size and a respective amount of carbohydrates;
a memory to store one or more user-specific dosage parameters and data, the data comprising respective amounts of carbohydrates associated with each of the user-selectable icons or buttons; and
a processor in communication with the memory to: 
associate an amount of carbohydrates with each of the plurality of user-selectable icons or buttons based at least partially on the one or more user-specific dosage parameters, each of the plurality of user-selectable icons or buttons being associated with a different amount of carbohydrates; 
receive a selection of a user-selectable icon or button of the plurality of user-selectable icons or buttons;
determine a first insulin delivery amount based at least partially on the amount of carbohydrates associated with the selected user selectable icon or button;
deliver insulin according to the first insulin delivery amount;
receive blood glucose data from a blood glucose monitor and for postprandial periods of time after the delivery of the first insulin delivery amount;
based at least partially on the received blood glucose data, determine that the amount of carbohydrates associated with the selected user selectable icon or button requires adjustment;

determine a second insulin delivery amount based at least partially on the updated amount of carbohydrates associated with the selected user selectable icon or button; and 
deliver insulin according to the second insulin delivery amount.

Replace the entire claim 3 with the following:
3.	(Amended) The insulin delivery system according to claim 1, wherein a respective amount of carbohydrates represented by each of the plurality of user-selectable icons or buttons is determined based at least partially on the one or more user-specific dosage parameters comprising an insulin Sensitivity Factor (ISF), a Carb Ratio (CR), a body weight, an age and a total daily basal (TDB) rate of a person with diabetes (PWD).

Replace the entire claim 7 with the following:
7.	(Amended) The insulin delivery system according to claim 1, wherein a respective amount of carbohydrates associated with each of the plurality of user-selectable icons or buttons is determined at least partially based on postprandial blood glucose data.

Replace the entire claim 8 with the following:
8.	(Amended) A method comprising:
receive one or more user-specific dosage parameters for a person with diabetes (PWD), wherein the one or more user-specific dosage parameters are selected from the group consisting of an insulin Sensitivity Factor (ISF), a Carb Ratio (CR), a body weight, an age
determine a first carbohydrate level, a second carbohydrate level, and a third carbohydrate level based at least partially on one or more user-specific dosage parameters;
displaying at least three icons on a user interface of a mobile device, a first icon of the at least three icons associated with the first carbohydrate level and a first meal size, a second icon of the 
receiving a user selection of an icon of the at least three icons through the user interface of the mobile device;
determining a first insulin bolus level based at least partially on a carbohydrate level associated with the selected icon;
communicating the first insulin bolus level to an insulin delivery device;
receiving postprandial blood glucose data from a blood glucose monitor and for postprandial periods of time after the delivery of insulin according to the determined first insulin bolus level; 
based at least partially on the received postprandial blood glucose data, determine that the carbohydrate level associated with the selected icon of the at least three icons requires adjustment; 
based on determining that the carbohydrate level associated with the selected icon of the at least three icons requires adjustment, automatically, without any user intervention, adjusting at least the carbohydrate level associated with the selected icon of the at least three icons based at least partially on the received postprandial blood glucose data;
determining a second insulin bolus level based at least partially on the adjusted carbohydrate level associated with the selected icon; and
communicating the second insulin bolus level to an insulin delivery device.

Replace the entire claim 12 with the following:
12.	(Amended) The method according to claim 8, wherein an insulin bolus level is communicated to the insulin delivery device in response to a user selection indicating delivery of the insulin, wherein the user selection includes a plurality of taps or gestures from a user.

Replace the entire claim 15 with the following:
15.	(Amended) The method according to claim 8, wherein an insulin bolus level is determined from factors selected from a list consisting of the number of carbohydrates divided by the PWD’s carbohydrate-to-insulin ratio, a difference between the current blood glucose level and 

Replace the entire claim 16 with the following:
16.	(Amended) One or more non-transitory, computer-readable media containing instructions that, in response to being executed by one or more processors, cause a mobile device to perform operations comprising:
display at least three icons on a user interface of the mobile device, a first icon of the at least three icons associated with a first carbohydrate level and a first meal size, a second icon of the at least three icons associated with a second carbohydrate level and a second meal size, and a third icon of the at least three icons associated with a third carbohydrate level and a third meal size;
receive a user selection of an icon of the at least three icons through the user interface of the mobile device;
determine a first insulin bolus level based at least partially on a carbohydrate level associated with the selected icon; 
communicate the first insulin bolus level to an insulin delivery device; 
receive postprandial blood glucose data from a blood glucose monitor and for postprandial periods of time after the communication of insulin according to the determined first insulin bolus level;
based at least partially on the received first postprandial blood glucose data, determine that at least one of the first carbohydrate level, the second carbohydrate level, or the third carbohydrate level requires adjustment;
based on determining that at least one of the first carbohydrate level, the second carbohydrate level, or the third carbohydrate level requires adjustment, automatically, without any user intervention, update at least one of the first carbohydrate level, the second carbohydrate 
determine a second insulin bolus level based at least partially on the adjusted carbohydrate level associated with the selected icon; and
communicate the second insulin bolus level to an insulin delivery device.

Replace the entire claim 17 with the following:
17.	(Amended) The computer-readable media of claim 16, wherein an insulin bolus level is communicated to the insulin delivery device in response to a user selection indicating delivery of the insulin, wherein the user selection includes a fail-safe procedure.

Replace the entire claim 18 with the following:
18.	(Amended) The computer-readable media of claim 16, wherein an insulin bolus level is communicated to the insulin delivery device in response to a user selection indicating delivery of the insulin, wherein the user selection includes a plurality of taps or gestures from a user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178